 


110 HR 1296 IH: District of Columbia District Attorney Establishment Act of 2007
U.S. House of Representatives
2007-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1296 
IN THE HOUSE OF REPRESENTATIVES 
 
March 1, 2007 
Ms. Norton introduced the following bill; which was referred to the Committee on Oversight and Government Reform 
 
A BILL 
To amend the District of Columbia Home Rule Act to establish the Office of the District Attorney for the District of Columbia, headed by a locally elected and independent District Attorney, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the District of Columbia District Attorney Establishment Act of 2007.  
2.Establishment of Office of the District Attorney for the District of Columbia 
(a)In generalPart F of title IV of the District of Columbia Home Rule Act (sec. 1–204.91 et seq., D.C. Official Code) is amended by adding at the end the following new section: 
 
496.Office of the District Attorney for the District of Columbia 
 (a)EstablishmentThere is hereby established the Office of the District Attorney for the District of Columbia (hereafter in this section referred to as the Office), to be headed by the District Attorney for the District of Columbia (hereafter in this section referred to as the District Attorney). 
(b)General powers and dutiesThe District Attorney shall be the chief legal officer for the District of Columbia, and in the performance of such duties shall— 
(1)prosecute the local criminal laws of the District of Columbia, including violations committed by both adult and juvenile offenders, and perform any related functions as provided by local law in the District of Columbia; and 
(2)have the authority to perform civil enforcement and other legal functions as provided by local law in the District of Columbia. 
(c)General qualifications 
(1)In generalNo individual may serve as District Attorney unless the individual— 
(A)is a qualified elector; 
(B)is domiciled in the District; 
(C)has resided and been domiciled in the District for at least one year immediately preceding the day on which the general or special election for such office is to be held; 
(D)holds no other public office for which he or she is compensated in an amount in excess of his or her actual expenses in connection therewith, except that nothing in this clause shall prohibit any such individual, while District Attorney, from serving as a delegate or alternate delegate to a convention of a political party nominating candidates for President and Vice President of the United States, or from holding an appointment in a Reserve component of an armed force of the United States, other than a person serving on active duty under a call for more than thirty days; and 
(E)is admitted to the practice of law in the District, is registered with the District of Columbia Bar as an active practitioner, and has not been and is currently not disbarred or suspended from practice in any jurisdiction.. 
(2)Restrictions on private practiceThe District Attorney shall devote full time to the duties of the office and shall not directly or indirectly engage in the private practice of law. 
(3)Forfeiture of OfficeThe District Attorney shall forfeit the office upon failure to maintain the qualifications required by this subsection 
(d)Elections; filling vacancies; initial appointment 
(1)ElectionsThe District Attorney shall be elected on a partisan basis by the registered qualified electors of the District. The term of office of the District Attorney shall be four years, except as provided in paragraph (3), and shall begin at noon on January 2 of the year following the election. The District Attorney’s term of office shall coincide with the term of the Mayor. The first election for the District Attorney shall take place in 2008. 
(2)VacanciesTo fill a vacancy for the position of District Attorney, the Board of Elections and Ethics shall hold a special election in the District on the first Tuesday occurring more than one hundred and fourteen days after the date on which such vacancy occurs, unless the Board of Elections and Ethics determines that such vacancy could be more practically filled in a special election held on the same day as the next general election to be held in the District occurring within sixty days of the date on which a special election would otherwise have been held under the provisions of this subsection. The person shall take office on the day in which the Board of Elections and Ethics certifies his or her election and shall serve as District Attorney only for the remainder of the term during which such vacancy occurred. 
(3)Initial appointmentNot later than 30 days after the date of the enactment of the District of Columbia District Attorney Establishment Act of 2006, the Mayor, by resolution, shall appoint a District Attorney who shall serve until succeeded by an elected District Attorney. The proposed resolution shall be submitted to the Council for a 30-day period of review, excluding days of Council recess. If the Council does not approve or disapprove the proposed resolution within the 30-day review period, the resolution shall be deemed approved.. 
(b)Clerical amendmentThe table of sections of part F of title IV of the District of Columbia Home Rule Act is amended by adding at the end the following new item: 
 
 
Sec. 496. Office of the District Attorney for the District of Columbia.. 
3.Responsibility of District Attorney for the District of Columbia for conduct of all prosecutions 
(a)In generalSection 23–101, D.C. Official Code, is amended by striking subsections (a) through (f) and inserting the following: 
 
(a)Prosecutions for violations of all police or municipal ordinances or regulations of the District of Columbia and for violations of all penal statutes of the District of Columbia in the nature of police or municipal regulations shall be conducted in the name of the District of Columbia by the District Attorney for the District of Columbia or the District Attorney’s assistants, except as may otherwise be provided in any such ordinance, regulation, or statute. 
(b)An indictment or information brought in the name of the United States in the United States District Court for the District of Columbia may include charges of offenses prosecutable by the District of Columbia if the District Attorney for the District of Columbia consents to the inclusion of such charges in writing. 
(c)An indictment or information brought in the name of the District of Columbia in the Superior Court of the District of Columbia may be joined for trial in the United States District Court for the District of Columbia with an indictment or information brought in that court if the offenses charged therein could have been joined in the same indictment or information and if the District Attorney for the District of Columbia consents to such joinder. 
(d)Nothing in this section shall affect the authority of the Attorney General of the United States or the United States Attorney for the District of Columbia to exercise jurisdiction concerning violations of the laws of the United States.. 
(b)Conforming amendments 
(1)AppealsSection 23–104, D.C. Official Code, is amended by striking Corporation Counsel each place it appears in subsections (a)(1), (b), and (d), and inserting District Attorney for the District of Columbia. 
(2)Proceedings to establish previous convictionsSection 23–111(a)(1), D.C. Official Code, is amended by striking Corporation Counsel and inserting District Attorney for the District of Columbia. 
(3)Definition of prosecutorSection 23–501, D.C. Official Code, is amended by striking Corporation Counsel of the District of Columbia and inserting District Attorney for the District of Columbia. 
(c)Effective dateThe amendments made by this section shall apply with respect to violations of District of Columbia ordinances, regulations, and statutes which occur after the expiration of the 6-month period which begins on the date of the enactment of this Act. 
 
